DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Specifically, the phrase “Continuation Application” should be removed from the title. The following title is suggested: Non-Slip Therapeutic Dog Shoe. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 2 recites, in part, the first grid and the second grid are set at approximately forty-five-degree angle. There is a lack of antecedent basis for the claimed subject matter in the specification. 
Claim 3 recites, in part, said first strands is orientated less than ninety degrees in relation to said second set. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 4 recites, in part, said first strands is oriented greater than ninety degrees in relation to said second set. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 6 recites, in part, said more than one strand have a cross section shaped like a quadrilateral. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 7 recites, in part, said more than one strand have a cross section shaped like polyhedral. There is a lack of antecedent basis for the claimed subject matter in the specification.

Claim 12 recites, in part, said means of securing said boot to said animal’s appendage consists of a claw back buckle. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 14 recites, in part, said means of securing said boot to said animal’s appendage consisted of a slide buckle. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 15 recites, in part, said means of securing said boot to said animal’s appendage consists of a slide release buckle. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 16 recites, in part, said means of securing said boot to said animals appendage consists of a snapstrap. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 18 recites, in part, said strand have a cross section shaped like cylinder. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 19 recites, in part, a lining attached to a portion of said boot between said boot and said animal’s appendage. There is a lack of antecedent basis for the claimed subject matter in the specification.
Claim 20 recites, in part, said lining comprises textile material attached to a rear portion of said boot furthest from a tip of said appendage. There is a lack of antecedent basis for the claimed subject matter in the specification.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:

In claim 3, said first strands is orientated less than ninety degrees in relation to said second set, must be shown or the features canceled from the claims.
In claim 4, said first strands is oriented greater than ninety degrees in relation to said second set, must be shown or the features canceled from the claims.
In claim 5, a cross section shape like an oval, must be shown or the features canceled from the claims.
In claim 6, a cross section shaped like a quadrilateral, must be shown or the features canceled from the claims.
In claim 7, a cross section is shaped like a semi-circle, must be shown or the features canceled from the claims.
In claim 8, a cross section is shaped like a semi-cylinder, must be shown or the features canceled from the claims. 
In claim 10, the at least on slit, must be shown or the features canceled from the claims.
In claim 11, the elastic cord with a cord lock, must be shown or the features canceled from the claims.
In claim 12, a clawback buckle, must be shown or the features canceled from the claims.
In claim 14, a slide buckle, must be shown or the features canceled from the claims.
In claim 15, a side release buckle, must be shown or the features canceled from the claims.
In claim 16, a snapstrap, must be shown or the features canceled from the claims.

In claim 19, a lining attached to a portion of said boot between said boot and said animal’s appendage, must be shown or the features canceled from the claims.
In claim 20, said lining attached to a rear portion of the boot furthest from a tip of said appendage, must be shown or the features canceled from the claims. 
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means of securing said boot to said animal’s appendage” in claims 1, 9 and 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	The term “means” will be interpreted as “hook and loop fasteners” or “any known adjustable fasteners for straps” as set forth in paragraph 0067 of Applicant’s specification. 

Claim Objections
Claims 9 and 13 are objected to because of the following informalities: 
Claims 9 and 13 both recite: “one individual strand of thermoplastic elastomer....” The crossed-out “s” should be removed. 
Claim 13 recites: “and are fused and each intersection...”. It is believed applicant intended to spell “at” instead of “and”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 19 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 19 recites “a portion of said boot between said boot and said animal’s appendage.” This is interpreted as positively claiming an organism. It is suggested the claim be rephrased to recite “a portion of said boot is configured between said boot and said animal’s appendage.” Appropriate correction is required.
Claim 20 is similarly rejected for depending on rejected claim 19. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims of the current application contain material which is not supported by application 14/120,609. This new matter not supported by the original disclosure is as follows:
	In claim 2, the first grid and the second grid are set at approximately forty-five-degree angle.
	In claim 3, said first strands is orientated less than ninety degrees in relation to said second set.
In claim 4, said first strands is oriented greater than ninety degrees in relation to said second set.
In claim 5, a cross section shape like an oval.
In claim 6, a cross section shaped like a quadrilateral.
In claim 7, a cross section is shaped like a semi-circle.
In claim 8, a cross section is shaped like a semi-cylinder. 
In claim 10, the at least on slit.
In claim 11, the elastic cord with a cord lock.
In claim 12, a clawback buckle.
In claim 14, a slide buckle.
In claim 15, a side release buckle.
In claim 16, a snapstrap.
In claim 18, a cross section shaped like cylinder.
In claim 19, a lining attached to a portion of said boot between said boot and said animal’s appendage.

Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 1, 2; the term “like” in claims 5-8; and the term “essentially” in claims 9 and 13 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “ninety degrees,” “forty five degree angle,” and “parallel” have distinct meanings in the art. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites “said first set of individual strands is orientated approximately ninety degrees in relation to said second set of individual strands.” Claim 3 depends from claim 1 and recites “wherein said first individual strands is orientated less than ninety degrees in relation to said second set of individual strands. Claim 4 depends from claim 1 and recites “wherein said first of individual strands is oriented greater than ninety degrees in relation to said second set of individual strands.” Claims 3 and 4 are rejected under 35 USC §112(d) because the claims fail to include all the limitations of Claim 1. The orientation of the strands in claim 1, ninety degrees, is not the same as less than ninety degrees or more than ninety degrees, as recited in claims 3 and 4. The term ninety degrees has a distinct and well known meaning in the art.  
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/021681 A1 to Heisler (hereinafter “Heisler”). 
For claim 1, Heisler discloses a boot for animals having therapeutic properties provided by increased traction on slippery surfaces and allowing for easier control of bodily movements, while maintaining tactile sensitivity between pet paw and walking surface, and improving ability to visually inspect the bottom of an animal's foot while wearing the boot, and increasing animal's tolerance for longer- term use of the boot (para 0002), comprising: 
more than one strand (see annotated fig. 7 below) of thermoplastic elastomer (expandable polymeric material, para 0045), 

    PNG
    media_image1.png
    747
    888
    media_image1.png
    Greyscale

Heisler does not specifically disclose: wherein said strands have a cross sectional diameter less than one quarter inch and wherein said individual strands of said first set are separated by at least one-eighth of an inch. However, as shown in fig. 2 of Heisler, when the sleeve is configured on the leg of a dog, there appears to be several strands per inch with similar spacing between each strand (see fig. 2 below). 

    PNG
    media_image2.png
    885
    806
    media_image2.png
    Greyscale

Therefore, Heisler discloses the general conditions of the claimed invention, expect for the express disclosure of said strands having a cross sectional diameter less than one quarter inch and the strands are separated by at least one-eighth of an inch. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the strands of Heisler would have a cross sectional diameter of less than one quarter inch and wherein said individual strands of said first set are separated by at least one-eighth of an inch since the claimed values are merely an optimum or workable value. It has been held that where the general In re Aller, 105 USPQ 233.

	The modified Heisler continues to teach:
a first set of said individual strands of elastomer in parallel with one another (see annotated fig. 7 above wherein the first strands in the first direction are parallel to one another) 
a second set of individual strands of elastomer also in parallel with one another (see annotated fig. 7 above) wherein said individual strands of said second set are separated by at least one-eighth of an inch (the discussion above regarding the first set of strands applies equally to the second set of individual strands), 
a first grid consisting of said first set of individual strands and said second set of individual strands (see annotated fig. 7 above wherein the first and second strands for a grid).

	The modified Heisler does not specifically disclose: wherein said first set of individual strands is oriented approximately ninety degrees in relation to said second set of individual strands and wherein said grid thereby creates more than one approximately rectangular cells between said individual strands. However, as shown in annotated fig. 7 of Heisler above, the direction of the first and second strands appear to be perpendicular with one another and forming openings in the mesh of different shapes and sized (see fig. 3). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. Since there is no showing of any unexpected results with respect to the orientation of the strands with respect to one another, or the shape of the openings between the strands, it would have been obvious to modify the first and 

	The modified Heisler continues to teach: wherein said individual strands are fused at each intersection of said first set of strands and said second set of strands, and wherein said grids are neither woven nor knitted and therefore do not contain any warp or weft (the mesh or scrim material is dipped into a reservoir of plasticized foam to form the open mesh or scrim fabric, para 0050);
wherein said cells have a length of at least one eighth inch (see discussion above regarding the orientation and opening between each strand), and wherein said cells are empty space which allow air flow through said grid of elastomer, configured to allow visual inspection of a bottom portion of an animal's paw without having to remove said boot by looking through said cells at said bottom portion of said paw (open mesh material of sleeve is ventilated throughout with a multitude of pores and vents, para 0043); 
a second grid identical to said first grid (top and bottom portions of sleeve, see fig. 4); 
a top section consisting of said first grid of thermoplastic elastomer; a bottom section consisting of said second grid of thermoplastic elastomer (expandable polymeric material, para 0045), said bottom section permanently fused to said top section (the edges are joined to form seams using head and pressure so as to fuse the polymeric foam); 
an edge, said edge consisting of elastomer with a cross sectional diameter equal to or greater than a cross sectional diameter of the individual strands and wherein said edge is the outer edge of the top and bottom sections (outer edge 15 comprising a cross section and joining the top and bottom section, see fig. 5, and wherein the top and bottom portions are made of the same material); 
a toe end, said toe end consisting of a curved portion of the edge (closed end 18 with curved corners, see fig. 7); 
a rear end distal to the toe end (opposite and distal end from 18 proximate open end 20); 
an opening between the top section and the bottom section at the rear end configured to allow for placement of an animal's appendage  (open end 20, see fig. 7 and fig. 2); 
a means of securing said boot to said animal's appendage (strap 6).  

	For claim 2, the modified Heisler does not specifically disclose the boot of claim 1 wherein the individual strands of the first grid and the second grid are set at approximately a forty five degree angle from the rear end of the boot, thereby creating diamond shaped grids.  However, as shown in annotated fig. 7 above and fig. 3, the first and second strands appear as forty five degree angles with respect to the end portions of the sleeve. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. Since there is no showing of any unexpected results with respect to the strands being at a forty five degree angle from the rear end of the boot, it would have been obvious to modify the angle of the strands with respect to the end portions, and creating a diamond shaped grid, for purposes of providing the wearer specific grip characteristics, specific airflow through the sleeve, and a desired aesthetic design.  

	For claims 3 and 4, the modified Heisler does not specifically disclose the boot of claim 1 wherein said first of individual strands is oriented greater than or less than ninety degrees in relation to said second set of individual strands. However, as shown in annotated fig. 7 of Heisler above, the direction of the first and second strands appear to be perpendicular with one another and forming openings in the mesh of different shapes and sized (see fig. 3). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in In re Seid, 73 USPQ 431. Since there is no showing of any unexpected results with respect to the first strands being oriented greater or less than ninety degrees in relation to the second set of individual strands, it would have been obvious to modify Heisler wherein said first of individual strands is oriented greater than or less than ninety degrees in relation to said second set of individual strands for purposes of providing the wearer a specific grip, specific airflow through the sleeve, and a desired aesthetic design.  

	For claims 5-8, the modified Heisler does not specifically disclose the recited cross sections of the strands. However, it is inherent characteristic of the mesh, and strands therein, of Heisler to comprise some cross section, likely circular given the dipping manufacturing. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. Since there is no showing of any unexpected results with respect to cross section of the strands being a particular shape, it would have been obvious to modify Heisler wherein the strands comprise the recited cross sections for purposes of providing the wearer a specific grip, specific airflow through the sleeve, and a desired aesthetic design. Further, a change in the cross section is a change in aesthetic (ornamental) design and will not support patentability. 

	For claim 9, Heisler discloses a boot for animals having therapeutic properties provided by increased traction on slippery surfaces and allowing for easier control of bodily movements, while maintaining tactile sensitivity between pet paw and walking surface, and improving ability to visually inspect the bottom of the animal's foot while wearing the boot, and increasing animal's tolerance for longer- term use of the boot (para 0002), comprising: 
a top section consisting of a first grid of thermoplastic elastomer (top layer of sleeve 10, see fig. 4, comprised of expandable polymeric material, para 0045); 
a bottom section consisting of a second grid of thermoplastic elastomer (bottom section of sleeve 10, see fig. 4, comprised of expandable polymeric material, para 0045), permanently fused to the top section (the edges are joined to form seams using head and pressure so as to fuse the polymeric foam); wherein said first and second grid of thermoplastic elastomer consist of a first set of more than one individual strands of thermoplastic elastomer running essentially parallel to each other and a second set of more than one individual strand of thermoplastic elastomer running essentially parallel to each other wherein said first set of strands (see annotated fig. 7 above wherein the first strands in the first direction are parallel to one another)

    PNG
    media_image1.png
    747
    888
    media_image1.png
    Greyscale


Heisler does not specifically disclose: said second set of strands are essentially perpendicular to each other.  However, as shown in annotated fig. 7 of Heisler above, the direction of the first and second strands appear to be perpendicular with one another and forming openings in the mesh of different shapes and sized (see fig. 3). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. Since there is no showing of any unexpected results with respect to the orientation of the strands with respect to one another, or the shape of the openings between the strands, it would have been obvious to modify the first and second strands of Heisler to be 

	The modified Heisler continues to teach: said strands are fused at each intersection of said sets of strands, thereby creating rectangular cells (the mesh or scrim material is dipped into a reservoir of plasticized foam to form the open mesh or scrim fabric, para 0050, also see rectangular grid pattern in annotated fig. 7 above), 

The modified Heisler does not specifically disclose: wherein said cells have a length of at least one-eighth of an inch and a width of at least one-eighth of an inch. However, as shown in fig. 2 of Heisler, when the sleeve is configured on the leg of a dog, there appears to be several strands per inch with similar spacing between each strand (see fig. 2 below). 

    PNG
    media_image2.png
    885
    806
    media_image2.png
    Greyscale

Therefore, Heisler discloses the general conditions of the claimed invention, expect for the express disclosure of said cells having a length and a width of at least one-eighth of an inch. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the strands of Heisler would have individual strands separated by at least one-eighth of an inch since the claimed values are merely an optimum or workable value. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	The modified Heisler continues to teach: wherein said cells are empty space which allow air flow through the grid of elastomer (open mesh material of sleeve is ventilated throughout with a multitude of pores and vents, para 0043), and wherein said grids contain no warps or wefts and are therefore neither woven nor knitted, configured to allow visual inspection of a bottom portion of an animal's paw without having to remove said boot (the mesh or scrim material is dipped into a reservoir of plasticized foam to form the open mesh or scrim fabric, para 0050); 
an edge, said edge consisting of elastomer with a cross sectional diameter equal to or greater than a cross sectional diameter of the top section (outer edge 15 comprising a cross section and joining the top and bottom section, see fig. 5, and wherein the top and bottom portions are made of the same material); 
a toe end, said toe end consisting of a curved portion of the top and bottom sections (closed end 18 with curved corners, see fig. 7); a rear end distal to the toe end (opposite and distal end from 18 proximate open end 20); 
an opening between the top section and the bottom section at the rear end for placement of an animal's appendage (open end 20, see fig. 7 and fig. 2); 
a means of securing said boot to said animal's appendage (strap 6). 

	For claim 10, the modified Heisler teaches the boot of claim 9 further comprising at least one slit wherein said slit consists of said top section not being fused to said bottom section at said edge (open end 20, see figs. 7 and 2). 
	The modified Heisler does not specifically disclose the slit is up to three inches from said rear of said boot.  However, as shown in figs. 2 and 8, the opening is open by at least some distance for insertion of a dogs paw and leg. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the opening of Heisler is up to three inches form said rear of said boot, since the claimed values are merely an optimum or workable value for insertion of a In re Aller, 105 USPQ 233.

	For claim 11, the modified Heisler does not specifically disclose  the boot of claim 9 wherein said means of securing said boot to said animal's appendage consists of an elastic cord with a cord lock. However, Heisler does teach the sleeve is secured to the animal by a strap 6, and wherein straps may be secured using a variety of fastening mechanism, from mating hook-and-pile fabric, to mating hooks and eyelets, from buttons and button holes to mating snaps (para 0052).

	For claim 13, Heisler discloses a boot for animals having therapeutic properties provided by increased traction on slippery surfaces and allowing for easier control of bodily movements, while maintaining tactile sensitivity between pet paw and walking surface, and improving ability to visually inspect the animal's foot while wearing the boot, and increasing animal's tolerance for longer-term use of the boot (para 0002), comprising: 
a top section consisting of a first grid of thermoplastic elastomer (top layer of sleeve 10, see fig. 4, comprised of expandable polymeric material, para 0045); 
a bottom section consisting of a second grid of thermoplastic elastomer (bottom section of sleeve 10, see fig. 4, comprised of expandable polymeric material, para 0045), permanently fused to the top section (the edges are joined to form seams using head and pressure so as to fuse the polymeric foam); wherein said first and second grid of thermoplastic elastomer consist of a first set of more than one individual strands of thermoplastic elastomer running essentially parallel to each other and a second set of more than one individual strand of thermoplastic elastomer running essentially parallel to each other wherein said first set of strands and said second set of strands are essentially perpendicular to each other (see annotated fig. 7 above wherein the first strands in the first direction are parallel to one another),

    PNG
    media_image1.png
    747
    888
    media_image1.png
    Greyscale

 and are fused and each intersection of said sets of strands, thereby creating cells (the mesh or scrim material is dipped into a reservoir of plasticized foam to form the open mesh or scrim fabric, para 0050, also see rectangular grid pattern in annotated fig. 7 above), 

The modified Heisler does not specifically disclose: wherein said cells have a length of at least one-eighth of an inch and a width of at least one-eighth of an inch. However, as shown in fig. 2 of Heisler, when the sleeve is configured on the leg of a dog, there appears to be several strands per inch with similar spacing between each strand (see fig. 2 below). 

    PNG
    media_image2.png
    885
    806
    media_image2.png
    Greyscale

Therefore, Heisler discloses the general conditions of the claimed invention, expect for the express disclosure of said cells having a length and a width of at least one-eighth of an inch. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the strands of Heisler would have individual strands separated by at least one-eighth of an inch since the claimed values are merely an optimum or workable value. It has been held that where the general In re Aller, 105 USPQ 233.

The modified Heisler continues to teach: wherein said cells are empty space which allow air flow through the grid of elastomer (open mesh material of sleeve is ventilated throughout with a multitude of pores and vents, para 0043) and wherein said grids contain neither warp nor weft, and are therefore not woven or knitted, configured to allow visual inspection of a bottom portion of an animal's paw without having to remove said boot (the mesh or scrim material is dipped into a reservoir of plasticized foam to form the open mesh or scrim fabric, para 0050); and a means of securing said boot to an animal's appendage (strap 6).

	For claim 16, the modified Heisler teaches the boot of claim 13 wherein said means of securing said boot to said animal's appendage consists of a snapstrap (para 0052). 

	For claim 17, the modified Heisler teaches the boot of claim 13 wherein said means of securing said boot to said animal's appendage consists of a strap with hook fastener attached to one side of said strap and loop fastener attached to a second side of said strap (para 0052). 

	For claim 18, the modified Heisler does not specifically disclose the boot of claim 13 wherein said more than one strand of thermoplastic elastomer have a cross section shaped like cylinder. 
	However, it is inherent characteristic of the mesh, and strands therein, of Heisler to comprise some cross section, likely circular given the dipping manufacturing. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. Since there is no showing of 

	For claim 19, the modified Heisler does teach the boot of claim 13 further comprising a lining attached to a portion of said boot between said boot and said animal's appendage (para 0061). 

	For claim 20, the modified Heisler teaches the boot of claim 19 wherein said lining comprises textile material attached to a rear portion of said boot furthest from a tip of said appendage (Heisler teaches the entire inner portion of the sleeve, including a rear portion further from a tip of said appendage, would comprise the water-proof liner for temporary use on an animal which will be for walking in a wet environment, para 0061). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of US 1,600,429 A to Sampson (hereinafter “Sampson”). 
	For claim 12, the modified Heisler does not specifically disclose the boot of claim 9 wherein said means of securing said boot to said animal's appendage consists of a clawback buckle.  However, attention is directed to Sampson teaching an analogous securing means (buckles, page 1, lines 1-17 of Sampson). Specifically, Sampson teaches the buckles comprises a clamping member 15 comprising a serrated edge 17 that bites into the strap material and clamps it firmly against a plate of the buckle (page 1, lines 86-105). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the securing means of Heisler would be modified to comprise a clawback buckle, as taught by Sampson, for purposes of firmly securing the sleeve to an animal appendage in a locked configuration. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heisler in view of US 2013/0213321 A1 to Kissel (hereinafter “Kissel”).
	For claim 14, the modified Heisler does not specifically disclose the boot of claim 13 wherein said means of securing said boot to said animal's appendage consists of a slide buckle. However, Heisler does teach the sleeve is secured to the animal by a strap 6, and wherein straps may be secured using a variety of fastening mechanism, from mating hook-and-pile fabric, to mating hooks and eyelets, from buttons and button holes to mating snaps (para 0052).
	Further attention is directed to Kissel teaching analogous animal footwear means for securing straps to animal appendages (para 0042 and fig. 1 of Kissel). Specifically, Kissel teaches the securing means comprises a strap fed through a buckle which can be tightened and loosened when desired (para 0051 of Kissel). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the securing means of Heisler would be modified to consist of a slide buckle, as taught by Kissel, for purposes of providing a securing means that allows for the adjusting  and loosening of straps when worn by an animal. 

	For claim 15, the modified Heisler does not specifically disclose the boot of claim 13 wherein said means of securing said boot to said animal's appendage consists of a side release buckle.  However, Heisler does teach the sleeve is secured to the animal by a strap 6, and wherein straps may be secured using a variety of fastening mechanism, from mating hook-and-pile fabric, to mating hooks and eyelets, from buttons and button holes to mating snaps (para 0052).
	Further attention is directed to Kissel teaching analogous animal footwear means for securing straps to animal appendages (para 0042 and fig. 1 of Kissel). Specifically, Kissel teaches the securing means comprises a strap fed through a buckle which can be tightened and loosened when desired, and wherein the strap 

    PNG
    media_image3.png
    583
    673
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the securing means of Heisler would be modified to consist of a side release buckle, as taught by Kissel, for purposes of providing a securing means that allows for the adjusting and loosening of straps when worn by an animal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732